Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 16, and 19, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 3-18, dated 5/3/2021 were persuasive and overcome the 35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include clip installation tooling, comprising:
at least one clip holding device operable to receive a plurality of clips aligned at predetermined spacing, wherein the at least one clip holding device further comprises a plurality of lateral openings to receive the plurality of clips, respectively;
end of arm tooling having a plurality of pegs alignable with the plurality of clips,
each peg operable for picking up and holding a respective clip from the clip holding device; and
a pump for selectively applying vacuum, to the plurality of pegs to pick up the plurality of clips simultaneously, and
air blow off to selectively release clips from the pegs.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 16 recites limitations that include an automated fastener installation system, comprising:
at least one magazine with a plurality of lateral openings to each receive a respective one of a plurality of fasteners;
at least one feeder device for sequencing loading of each of the plurality of fasteners into each of the lateral openings operably brought into alignment with the feeder device;
a plurality of cylindrical ports operable to receive a vacuum,
wherein the plurality of ports hold the plurality of fasteners, respectively, at the same time and the vacuum ensures the fastener is held to the cylindrical port until desired to be released; and
a vacuum pump with a control unit to control the vacuum pump,
wherein the vacuum pump includes feedback sensing of the plurality of fasteners.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 19 recites limitations that include a method for installing clips to a part, comprising:
providing a plurality of clips for attachment to an automotive component;
providing a magazine having a plurality of openings for receiving the clips;
providing end of arm tooling having a plurality of pegs for picking up the clips;
providing a vacuum pump operably connected to the end of arm tooling;
loading the clips to the magazine;
moving the end of arm tooling to bring the pegs into position to pick up multiple clips from the magazine;
picking up all the clips while vacuum is applied;
operably placing the clips into predetermined position on the part as air blow off is applied to the pegs; and,
operably installing the clips.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        May 6, 2021